269 S.W.3d 447 (2008)
SAINT LOUIS UNIVERSITY, Respondent,
v.
The MASONIC TEMPLE ASSOCIATION OF ST. LOUIS, Appellant.
No. ED 90933.
Missouri Court of Appeals, Eastern District, Division Two.
September 16, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 3, 2008.
Application for Transfer Denied December 16, 2008.
James A. Stemmler, St. Louis, MO, for Appellant.
Richard B. Walsh, Jr., Stephen M. Durbin, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The Masonic Temple Association of St. Louis (hereinafter, "Appellant") appeals from the trial court's judgment assessing costs against it in favor of Saint Louis University (hereinafter, "SLU"). Appellant raises two points on appeal, arguing that the trial court erred in awarding SLU its deposition costs because it had no jurisdiction to do so and if the trial court did have jurisdiction, its award exceeded statutory limits.
We have reviewed the briefs of the parties and the record on appeal. We find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).